DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed apexes of the first and second U-shaped segments, the axes running through the apexes of the first and second U-shaped segments, the longitudinal axis of the serpentine segments and the longitudinal axes of the first and second U-shaped segments must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the newly added limitation “a serpentine segment connecting between the first and second U-shaped segments such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate”. The specification does not disclose this limitation. 
Claim 2 recites the newly added limitation “an apex of the first U-shaped segment and an apex of the second U-shaped segment.” The specification does not disclose this limitation.
Claim 4 recites the newly added limitation “wherein the first and second U-shaped segments are longitudinally bisected by a common axis running through an apex of each of the first and second U-shaped segments”. The specification does not disclose this limitation.
Claim 9 recites the newly added limitation “a serpentine segment connecting between the first and second U-shaped segments such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate.” The specification does not disclose this limitation.
Claim 10 recites the newly added limitation “an apex of the first U-shaped segment and an apex of the second U-shaped segment.” The specification does not disclose this limitation.
Claim 11 recites the newly added limitation “wherein a longitudinal axis of the serpentine segment is perpendicular to a longitudinal axis of each of the U-shaped segments to which the serpentine segment is attached”. The specification does not disclose this limitation.
Claim 13 recites the newly added limitation “wherein an apex of each of the U-shaped elements is at an opposite end of the U-shaped element from where the U-shaped element attaches to the interior face of the endplate”. The specification does not disclose this limitation.
Claim 16 recites the newly added limitation “a serpentine segment connecting between an apex of the first U-shaped segment and an apex of the second U-shaped segment”. The specification does not disclose this limitation.
Claim 17 recites the newly added limitation “wherein a longitudinal axis of the serpentine segment is perpendicular to a longitudinal axis of each of the U-shaped segments to which the serpentine segment is attached”. The specification does not disclose this limitation.
Claim 19 recites the newly added limitation “wherein the strut elements are disposed only around a periphery of the interior face of the first endplate and only around a periphery of the interior face of the second endplate”. The specification does not disclose this limitation.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 4, after the semi-colon, the word --and-- should be added. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 1, the words --plurality of-- should be added before the word “strut”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In Line 1, the words --plurality of-- should be added before the word “strut”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In the last line of the claim, the word “segments” should be replaced with the word --segment--. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In Line 1, the words --plurality of-- should be added before the word “strut”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: In Lines 2-3, the limitation “that imitates a healthy spinal disc” should be replaced with the limitation “similar to a healthy spinal disc” in order to keep claim terminology consistent with the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17 & 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at Lines 9-10 recites the limitation “such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate” which seeks to introduce new matter as this limitation is not recited in the specification and the drawings do not depict each strut continually formed with the interior faces of the first and second endplates. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required. 
Claim 4 recites the limitation “wherein the first and second U-shaped segments are longitudinally bisected by a common axis running through an apex of each of the first and second U-shaped segments when the prosthetic implant is in an uncompressed state” which seeks to introduce new matter as this limitation is not recited in the specification and the drawings do not depict the axes or point out the apexes. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required. 
Claim 9 at Lines 10-12 recites the limitation ““such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate” which seeks to introduce new matter as this limitation is not recited in the specification and the drawings do not depict each strut continually formed with the interior faces of the first and second endplates. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required. 
Claim 11 recites the limitation “wherein a longitudinal axis of the serpentine segment is perpendicular to a longitudinal axis of each of the U-shaped segments to which the serpentine segment is attached when the prosthetic implant is in an uncompressed state” which seeks to introduce new matter as this limitation is not recited in the specification and the drawings do not depict the axes. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required. 
Claim 16 at Line 4 recites the limitation “a plurality of strut elements that are each formed continuously with and connect between the interior face of the first endplate and the interior face of the second endplate” which seeks to introduce new matter as this limitation is not recited in the specification and the drawings do not depict each strut continually formed with the interior faces of the first and second endplates. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required. 
Claim 17 recites the limitation “wherein a longitudinal axis of the serpentine segment is perpendicular to a longitudinal axis of each of the U-shaped segments to which the serpentine segment is attached when the prosthetic implant is in an uncompressed state” which seeks to introduce new matter as this limitation is not recited in the specification and the drawings do not depict the axes. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required. 
Claim 19 recites the limitation “wherein the strut elements are disposed only around a periphery of the interior face of the first endplate and only around a periphery of the interior face of the second endplate”. which seeks to introduce new matter as the “only” portion of the limitation is not recited in the specification. Thus, the addition of this newly added limitation seeks to introduce new matter and appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 12-13 & 19- 20 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 at Line 3 recites the limitation “the endplate”. Because there is a first endplate and a second endplate previously recited in Claim 1, it is unclear which endplate is being recited in claim 3. For purposes of examination, the limitation is being interpreted as “wherein each of the U-shaped segments is connected to the interior face of the respective first or second endplate at two points”. Appropriate correction is required. 
Claim 12 at Line 2 recites the limitation “the endplate”, and Claim 13 at Line 3 recites the limitation “the endplate”. Because there is a first endplate and a second endplate previously recited in Claim 9, it is unclear which endplate is being recited in claims 12 & 13. For purposes of examination, the Claim 12 limitation is being interpreted as “wherein each of the U-shaped segments is connected to the interior face of the respective first or second endplate at a first connection point and a second connection point” and the Claim 3 limitation is being interpreted as “wherein an apex of each of the U-shaped elements is at an opposite end of the respective U-shaped element from where the U-shaped element attaches to the interior face of the respective first or second endplate”. Appropriate correction is required. 
Claim 19 at Line 1 recites the limitation “The prosthetic implant of claim 18, wherein…”. Claim 18 has been cancelled and thus Claim 19 is rendered incomplete since a claim cannot depend from a cancelled claim. For purposes of examination, claim 19 will be interpreted as depending from independent Claim 16. Appropriate correction is required.
Claim 20 at Line 2 recites the limitation “the struts”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the plurality of strut elements”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12-16 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemionow et al. (US PG Pub No. 2020/0289285).
Regarding Claim 1, Siemionow et al. discloses a prosthetic implant (1400, Fig. 60, Paragraph [0130]), comprising: a first endplate (top plate 1402) and a second endplate (bottom plate 1404), each having an exterior face (bone-facing outer surface of 1402 and 1404, Fig. 60) and an opposing interior face (inner surface of 1402 and 1404 where 1406 is attached, Fig. 60), wherein each of the exterior faces is adapted to engage with bone (Paragraph [0127]); and a plurality of strut elements (struts of biasing element 1406) that connect the interior face of the first endplate to the interior face of the second endplate (Fig. 60), wherein each of the strut elements has a first U-shaped segment (See examiner annotated Fig. 60 depiction below) connected to the interior face of the first endplate, a second U-shaped segment (See examiner annotated Fig. 60 depiction below) connected to the interior face of the second endplate, and a serpentine segment (See examiner annotated Fig. 60 depiction below) connecting between the first and second U-shaped segments (The serpentine segment is part of the biasing element which is made from a compliant compressible material designed to deform as the facet joint flexes, extends, contracts and/or rotates, and thus acts is capable of curving and twisting in a serpentine manner during use.) such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate (Paragraph [0130] recites that “The implant 1400 of FIG. 60 may be similar in aspect to the implant 1100 of FIG. 54.”, and Paragraph [0127] recites that “The implant 1000 may be similar to the implant 200 of FIG. 4.”, See Paragraphs [0096-0098] describing implant 200 and how the biasing element is attached to the endplates in the same manner as the Applicant’s).

    PNG
    media_image1.png
    577
    715
    media_image1.png
    Greyscale

Regarding Claim 2, Siemionow et al. discloses wherein the serpentine segment of each of the strut elements connects between an apex of the first U-shaped segment and an apex of the second U-shaped segment (See examiner annotated Fig. 60 above).
Regarding Claim 3, Siemionow et al. discloses wherein each of the U-shaped segments is connected to the interior face of the respective first or second endplate at two points (See examiner annotated Fig. 60 above). 
Regarding Claim 4, Siemionow et al. discloses wherein the first and second U-shaped segments are longitudinally bisected by a common axis running through an apex of each of the first and second U-shaped segments when the prosthetic implant is in an uncompressed state (See examiner annotated Fig. 60 above).
Regarding Claim 5, Siemionow et al. discloses wherein the plurality of strut elements are disposed around a periphery of the interior face of the first endplate and a periphery of the interior face of the second endplate (See examiner annotated Fig. 60 above).
Regarding Claim 6, Siemionow et al. discloses wherein each of the strut elements is formed entirely independent from each of the other strut elements (See examiner annotated Fig. 60 above).
Regarding Claim 7, Siemionow et al. discloses wherein the exterior surface of the first endplate and the exterior surface of the second endplate are each formed with one or more sharpened protrusions (Fig. 60).
 Regarding Claim 9, Siemionow et al. discloses a prosthetic implant (1400, Fig. 60, Paragraph [0130]), comprising: a first endplate (top plate 1402) and a second endplate (bottom plate 1404), each having an exterior face (bone-facing outer surface of 1402 and 1404, Fig. 60) and an opposing interior face (inner surface of 1402 and 1404 where 1406 is attached, Fig. 60), wherein each of the exterior faces is adapted to engage with bone (Paragraph [0127]); a plurality of strut elements (struts of biasing element 1406) that connect the interior face of the first endplate to the interior face of the second endplate (Fig. 60), wherein each of the strut elements is independently formed from each of the other strut elements (Fig. 60, Paragraph [0098]) and each of the strut elements has a first U-shaped segment (See examiner annotated Fig. 60 depiction above) connected to the interior face of the first endplate, a second U-shaped segment (See examiner annotated Fig. 60 depiction above) connected to the interior face of the second endplate, and a serpentine segment (See examiner annotated Fig. 60 depiction above) connecting between the first and second U-shaped segments (The serpentine segment is part of the biasing element which is made from a compliant compressible material designed to deform as the facet joint flexes, extends, contracts and/or rotates, and thus acts is capable of curving and twisting in a serpentine manner during use.) such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate (Paragraph [0130] recites that “The implant 1400 of FIG. 60 may be similar in aspect to the implant 1100 of FIG. 54.”, and Paragraph [0127] recites that “The implant 1000 may be similar to the implant 200 of FIG. 4.”, See Paragraphs [0096-0098] describing implant 200 and how the biasing element is attached to the endplates in the same manner as the Applicant’s).
Regarding Claim 10, Siemionow et al. discloses wherein the serpentine segment of each of the strut elements connects between an apex of the first U-shaped segment and an apex of the second U-shaped segment (See examiner annotated Fig. 60 above).
 Regarding Claim 12, Siemionow et al. discloses wherein each of the U-shaped segments is connected to the interior face of the respective first or second endplate at a first connection point and a second connection point (See examiner annotated Fig. 60 above).
 Regarding Claim 13, Siemionow et al. discloses wherein an apex of each of the U-shaped elements is at an opposite end of the U-shaped element from where the U-shaped element attaches to the interior face of the respective first or second endplate (See examiner annotated Fig. 60 above).
 Regarding Claim 14, Siemionow et al. discloses wherein the plurality of strut elements are disposed around a periphery of the interior face of the first endplate and a periphery of the interior face of the second endplate (See examiner annotated Fig. 60 above).
Regarding Claim 15, Siemionow et al. discloses wherein the exterior surface of the first endplate and the exterior surface of the second endplate each include one or more sharpened protrusions (Fig. 60). 
 Regarding Claim 16, Siemionow et al. discloses a prosthetic implant (1400, Fig. 60, Paragraph [0130]), comprising: a first endplate (top plate 1402) and a second endplate (bottom plate 1404), each having an exterior face (bone-facing outer surface of 1402 and 1404, Fig. 60) and an opposing interior face (inner surface of 1402 and 1404 where 1406 is attached, Fig. 60), wherein each of the exterior faces is adapted to engage with bone (Paragraph [0127]); and a plurality of strut elements (struts of biasing element 1406) that are each formed continuously with and connect between the interior face of the first endplate to the interior face of the second endplate (Fig. 60), wherein each of the strut elements is independently formed from each of the other strut elements (Fig. 60, Paragraph [0098]) and each of the strut elements has a first U-shaped segment (See examiner annotated Fig. 60 depiction above) connected to a first and second connection point on the interior face of the first endplate, a second U-shaped segment (See examiner annotated Fig. 60 depiction above) connected to a first and second connection point on the interior face of the second endplate, and a serpentine segment (See examiner annotated Fig. 60 depiction above) connecting between an apex of the first U-shaped segment and the second U-shaped segment (The serpentine segment is part of the biasing element which is made from a compliant compressible material designed to deform as the facet joint flexes, extends, contracts and/or rotates, and thus acts is capable of curving and twisting in a serpentine manner during use.) such that each strut is continually formed with the interior face of the first endplate and the interior face of the second endplate (Paragraph [0130] recites that “The implant 1400 of FIG. 60 may be similar in aspect to the implant 1100 of FIG. 54.”, and Paragraph [0127] recites that “The implant 1000 may be similar to the implant 200 of FIG. 4.”, See Paragraphs [0096-0098] describing implant 200 and how the biasing element is attached to the endplates in the same manner as the Applicant’s).
Regarding Claim 19, Siemionow et al. discloses wherein the plurality of strut elements are disposed only around a periphery of the interior face of the first endplate and only around a periphery of the interior face of the second endplate. (See examiner annotated Fig. 60 above).
Regarding Claim 20, Siemionow et al. discloses wherein the plurality of strut elements enable the implant to bend or flex in a manner similar to a healthy spinal disc (Paragraph [0130, 0090, 0098]). 

Response to Arguments
Applicant’s amendments, filed 07/29/22, have overcome the specification objection. 
Applicant’s amendments, filed 07/29/22, have overcome the objections to claims 1-6, & 9-15. 
Applicant’s amendments, filed 07/29/22, have overcome the 112(b) rejections for claims 1, 4, 5, 7, 8-13, 15-16, & 19-20. 
In regards to Applicant’s arguments for all claims: The Applicant’s arguments have been fully considered but are not persuasive because the Siemionow et al. reference discloses the claimed invention as stated in the newly amended claims. See the examiner annotated Fig. 60 above depicting the newly added features such as the first and second U-shaped segments and the serpentine segment, as stated in the final rejection above. The serpentine segment is situated between the first U-shaped segment and second U-shaped segment of each strut element of biasing element 1406, and is made from a compliant compressible material designed to deform as the facet joint flexes, extends, contracts and/or rotates, and thus the serpentine segment along with the U-shaped segments are designed to curve and twist and flex and compress in a serpentine manner during use depending on the type of movement of the patient. Thus Siemionow et al. discloses the claimed invention as stated above and the arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775